Citation Nr: 9932497	
Decision Date: 11/17/99    Archive Date: 11/29/99

DOCKET NO.  96-22 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel


INTRODUCTION

The appellant served on active duty from September 1970 to 
September 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 rating decision, which 
denied entitlement to service connection for post-traumatic 
stress disorder.  The record discloses that the appellant 
filed a notice of disagreement with this rating determination 
in February 1996.  A statement of the case was issued to the 
appellant in April 1996.  The appellant perfected his appeal 
in this matter later that month in April 1996.


FINDINGS OF FACT

1.  The appellant is not shown to have been engaged in 
combat.  

2.  As the appellant's accounts of his experiences are not 
credible, diagnosis based upon such evidence carry no 
probative weight.

3.  The appellant's currently diagnosed PTSD is not 
attributable to military service or to any incident occurring 
therein.  


CONCLUSION OF LAW

Post-traumatic stress disorder was neither incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1154, 
5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (1997) 
(effective prior to March 7, 1997).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The record reflects that the service medical records are 
negative for any complaints, treatment, or diagnosis of a 
psychiatric disorder. 

The record discloses that the appellant was first 
psychiatrically evaluated in June 1983, when he was assessed 
with moderate depressive episode.  The clinical report 
indicated that the appellant reported a six year history of 
depression since his divorce.  He also reported that he lost 
motivation, and felt decreased pleasure.  He noted that there 
was no improvement in his symptoms with his new job.  A July 
1983 clinical report indicated that the appellant presented 
with complaints of depression "from having to quit [his] job 
because of painful knees."  An assessment of depression was 
noted.  He was seen in August 1984 for psychiatric screening.  
The clinical report indicated that the appellant requested 
that he be issued anti-depressant medication.  The appellant 
indicated that he maintained an isolated existence, was 
without friends, and was not feeling supported by his family.  
He indicated that he experienced some vulnerability to 
criticism on the job, and was fearful that he would be fired 
soon.  The examiner noted that the appellant exhibited 
generally low motivation, and reported vague feelings of 
depression.  An assessment of "probable personality disorder 
versus dysthymic disorder" was indicated.  

In March 1995, the appellant was referred for PTSD assessment 
by a social worker at the VA mental health clinic.  The 
medical report indicated that the appellant reported that he 
served in Vietnam with the 165th Aviation Group, 73rd 
Surveillance Company.  His military occupational specialty 
was airframe repairman.  The appellant reported that he 
served guard duty in the bunkers and towers twice weekly on a 
regular basis, and 12 hours nightly during the "Tet 
Offensive."  He indicated that the sound of helicopters and 
aircraft was constant, with air traffic reportedly moving 24 
hours daily.  The appellant was also noted to report that his 
base camp was subjected to enemy fire, to include small arms 
and mortars.  He reported that this area was also subjected 
to sniper fire and booby traps.  The appellant recounted that 
he witnessed allied and enemy troops killed, and enemy bodies 
being doused with gasoline and burned where they had fallen.  
It was noted that the appellant was unemployed, and divorced.  
The appellant's two year marriage ended in divorce due to his 
reported physical abuse of his wife.  The appellant reported 
a history of more than 40 jobs since his release from 
service, with his longest period of employment noted to be 
one year in duration.  He reported that he survives with the 
assistance of his extended family members. 

The appellant reported that he experiences symptoms of 
hypervigilance, and patrols his property with a loaded gun.  
He indicated that he has difficulty sleeping, and gets little 
sleep at night, with sporadic periods of sleep during the 
day.  He reported that he experienced mood swings with 
frequent verbal and physical outbursts.  The appellant 
attributed his problems in the work setting to his quick 
temper and readiness to fight.  The appellant reported that 
he experienced nightmares of the firefights around his base 
camp, and that he has frequent intrusive thoughts triggered 
by the sounds of helicopters and other aircraft.  He also 
reported vivid intrusive thoughts of the sights, sounds, and 
smells of bodies being burned.

On mental status examination, the appellant was angry, 
suspicious, and guarded.  The social worker noted that after 
initial resistance, the appellant established and maintained 
eye contact, was cooperative, and responded to all questions 
during the interview.  The appellant was fully oriented.  
There was no evidence of flight of ideas or looseness of 
associations.  It was noted that the rate and rhythm of the 
appellant's speech varied, as the appellant struggled to find 
the words to express his thoughts and feelings.  His fund of 
knowledge was average.  Insight and judgment were fair.  The 
appellant acknowledged homicidal and suicidal ideation, but 
denied any intent to act.  The diagnostic impression was 
PTSD, chronic and severe, and alcohol and drug use, in 
remission (Axis I).  It was noted that the appellant was 
evaluated as socially and industrially impaired, completely 
and totally disabled, and unemployable.  A Global Assessment 
of Functioning (GAF) score of "less than 45" was indicated.  
The appellant was referred for psychiatric treatment, and 
participation in group therapy.

In her assessment, the social worker indicated that the 
appellant had suffered from symptoms of PTSD, manifested by 
intrusive thoughts, war-related dreams and nightmares, 
difficulty sleeping, and problems with exaggerated startle 
response since shortly after his return from Vietnam.  It was 
noted that the appellant consistently avoided any stimuli 
which might trigger his combat memories.  The appellant was 
evaluated to have difficulty establishing and maintaining 
relationships, both socially and industrially.  The appellant 
was noted to be suspicious and paranoid with continued 
worries about his survival, and other symptoms of mood 
swings, anxiety, and depression.

The appellant submitted a statement concerning his stressful 
events in May 1995.  The appellant reported that he served 
for one year in Vietnam, assigned to Unit 165 Aviation Group, 
73rd Surveillance Company.  The appellant reported that he 
served guard duty in sand bag bunkers, and wooden towers.  He 
recalled that he performed guard duty during the Tet 
Offensive every other day and night.  During this period, he 
reportedly became very fearful, stressed, and experienced 
nervous problems.  He indicated that his "wooden houch" 
barracks was located 50 feet from the landing strip, where 
there was constant aircraft traffic.  This circumstance 
reportedly added to the appellant's stress, and caused him 
difficulty sleeping.  He reported that his base camp came 
under attack during the Tet Offensive.  He indicated that 
Vietcong soldiers were killed and burned in piles following 
this attack.  The appellant also reported episodes of sniper 
and mortar fire upon the base.  The appellant indicated that 
he utilized M60, M16, and M79 weapons, as well as Claymores 
and grenades.  He recalled that loud blasts from artillery 
cannons caused him difficulty sleeping, and affected his 
nerves.  The appellant noted that he resorted to alcohol and 
drug use to cope at times.  The appellant indicated that he 
experienced nightmares, nerve problems, and personal and job 
related problems following his release from service.  He 
indicated that these problems resulted in his "wondering 
from jobs," and eventually becoming unemployed.  The 
appellant indicated that because of his exposure to constant 
attack and being around dead bodies, he has become a loner 
and paranoid in nature.  He indicated that he experiences 
mood swings and occasions during which he feels like crying 
out when he becomes depressed.  He recounted that he almost 
shot two people because of his anger.  He also admitted that 
he experienced suicidal intentions.  He indicated that he now 
avoids contact with others, and believes that he is unable to 
control his behavior.  He reported that he is being seen on 
an outpatient basis, and takes prescribed medication for 
depression and to assist with sleeping. 

Clinical records, dated from August 1991 to November 1994, 
document intermittent treatment the appellant received.  
These treatment reports reflect presenting complaints of 
depression, and sleep difficulties.  

The appellant underwent VA examination in September 1995.  
The medical examination report indicated that the appellant 
presented with complaints of depression, violent outbursts, 
paranoia, occasional impairment in memory, isolation, and 
insomnia.  During the interview, the appellant reported that 
he served in Vietnam, and was involved in the Tet Offensive.  
He reported that his unit came under enemy attack at that 
time.  The appellant also reported that an artillery unit 
returning from the field and was stationed near his camp, and 
that this circumstance brought lots of incoming fire.  In 
that context, the appellant noted that the shell blasts shook 
the ground throughout the night.  He indicated also that he 
was required to perform guard duty at night.  Finally, the 
appellant reported that he witnessed many Vietcong soldiers 
killed after they came under attack around his camp.  The 
appellant reported that he had not worked since 1983 or 1984.  
The examiner noted that the appellant referenced some current 
work involving yard maintenance, but did not indicate whether 
he was being paid for his service.  

On mental status examination, the appellant complained of 
depression, temper tantrums, nervousness, hostility, panic 
attacks, and being a loner.  The appellant noted the onset of 
his symptoms since 1973.  The appellant indicated that when 
he becomes angry, he feels as if he is back in Vietnam under 
attack.  He recalled an incident in which he became very 
hostile, and was unable to appreciate the relationship 
between adults and children, when he discovered children 
playing in his yard.  He reported weekly dreams concerning 
Vietnam, reportedly triggered by stress.  He avoids any 
stimuli which remind him of Vietnam.  He reported feeling 
detached and estranged from others.  He also described 
episodes of paranoia.  Evaluation showed the appellant to 
have a restricted range of affect, and a sense of a 
foreshortened future. Objective findings on examination 
further revealed the appellant to be alert and oriented.  He 
was polite and cooperative.  His speech was spontaneous.  The 
appellant maintained good eye contact.  His mood was 
moderately depressed with an extremely constricted affect, 
which was noted to be almost blunted.  The examiner noted 
some impairment in the appellant's short term memory.  The 
appellant's thought processes were coherent, logical, and 
goal-directed without looseness of associations or flight of 
ideas.  The appellant denied auditory and visual 
hallucinations.  There was no evidence of homicidal or 
suicidal ideation.  His judgment and insight were good.  The 
diagnostic impression was PTSD (Axis I).

In a December 1995, the appellant submitted photographs in 
support of his claim.  It was his contention that such 
photographic evidence depicted the physical localities 
referenced in his stressor statement further bolstered his 
claim.  Photographs depicting the appellant stationed at a 
guard post were also provided. 

By rating action, dated in January 1996, the RO denied 
service connection for PTSD.  This determination was 
predicated upon the RO's finding that the appellant had no 
record of combat, other than his claimed stressors.  It was 
noted that the appellant received no awards or decorations 
for valor, rather his awards were based upon service in 
Vietnam.  It was further the RO's finding that the objective 
medical findings on examination did not support the 
diagnostic impression of PTSD.

The appellant offered testimonial evidence concerning the 
onset and severity of his PTSD condition during a September 
1996 hearing.  The appellant recounted that he was assigned 
to the 165th Aviation Group, 73rd Surveillance Company during 
his entire period of service in Vietnam.  He reported that 
his MOS was airframe repairman, but noted that he had 
additional duty as a guard.  The appellant reported that he 
was stationed on guard duty at the perimeter of the base, in 
sand bunkers and towers.  He occasionally served as an escort 
for Vietnamese natives who worked "picking jobs" inside the 
base perimeter.  The appellant reported that the base was 
populated by approximately 5,000 to 6,000 service members.  
The appellant indicated that his most stressful situations 
occurred during his guard duty, and that these incidents 
caused him to be in constant fear of his life.  He recalled 
one incident during which a siren alert was given around 
midnight, and that service members were trucked to areas 
along the perimeter of the base.  Once there, he observed 
other troops gathered at the perimeter firing weapons.  This 
episode lasted approximately one hour.  The following day, 
the appellant observed a pile of about six or seven 
Vietnamese bodies stacked near his unit's position.  He was 
unable to see other areas of the base to witness any other 
Vietnamese casualties.  The appellant acknowledged that he 
was not aware whether he was responsible for any of the 
casualties.  The appellant recalled another incident in 
which, U.S. armed forces were withdrawing from the area, and 
that an artillery unit that returned from the field was 
stationed in close proximity to his unit.  He indicated that 
he was exposed to the constant sound of Howitzer guns being 
fired.  The appellant noted that this circumstance, when 
coupled with the preceding events (the base attack, and 
general reduction in manpower due to troop withdrawal), 
caused him to be in constant fear.  He started utilizing 
alcohol and drugs to cope.  He reported that he began to 
experience symptoms of sleep difficulties, anxiety, 
nervousness, and difficulty relating to others when he 
returned from Vietnam, while stationed at Ft. Sill, Oklahoma.  

The appellant acknowledged that he did not receive treatment 
for his symptoms during service.  He noted that he was first 
clinically evaluated with PTSD in 1995.  He reported that he 
continues to receive monthly outpatient treatment, and takes 
prescribed medication for sleep difficulties, high blood 
pressure, and anxiety.  He reported current symptoms of 
nightmares, sleep difficulties, angry outbursts, hostility, 
flashbacks, anxiety, hypervigilance, avoidance, and paranoia.  
The appellant attributes problems in his marriage, 
particularly episodes of physical abuse, to symptoms 
associated with his PTSD condition.  He reported that he 
carried firearms and knives on occasion to feel safe.  It was 
the appellant's contention that his current symptoms are due 
to PTSD related to his military service, which adversely 
affect his social and industrial capacity.  

Received into evidence at the time of the hearing was a VA 
psychiatric examination report dated in April 1995.  The 
medical examination report indicated that the appellant 
presented with a chief complaint of difficulty being around 
other people.  The appellant reported that he had problems 
dating back to his military service.  He indicated that he 
had been extremely short-tempered and angry over the years.  
The appellant reported that he had been physically abuse 
toward his former wife, and that he had shot at her on 
occasions.  He also indicated that he pulled a gun on a man 
who allegedly stole from his sister, and threatened gang 
members with a gun.  The appellant reported that he believed 
others were watching him.  He indicated that he was 
suspicious in nature, and resented authority.  The appellant 
noted that he slept approximately five hours each night, with 
use of medication.  He reported that he was easily awakened 
by noises at night.  The appellant reported few interests, 
and indicated that he did not socialize much.  It was noted 
that the appellant had a history of alcohol and drug abuse. 

On examination, the appellant was oriented, and exhibited 
normal psychomotor activity and speech.  His mood was mildly 
depressed with decreased range and decreased intensity of 
affect.  His intellectual functioning was evaluated as 
average.  His thoughts were logical, coherent, and goal 
directed.  The examiner noted that there was some evidence of 
paranoid ideation, but evidence of no other psychotic 
symptoms.  The appellant's judgment and insight were fair.  
There was no evidence homicidal or suicidal ideation.  The 
diagnostic impression was PTSD, and history of alcohol and 
drug abuse, in remission (Axis I).  A GAF score of 50 was 
noted.  

A May 1996 medical statement from a VA social worker was also 
received at the time of the hearing.  The statement indicated 
that the appellant carried a diagnosis of PTSD, which was 
evaluated as chronic and disabling in nature.  It was noted 
that he had been under treatment at the clinic since March 
1995.  The appellant's prognosis was noted to be poor, and 
was expected to require ongoing medication and supportive 
psychotherapy in order to maintain his current level of 
functioning.

The appellant submitted a lay statement from a family friend, 
dated in September 1996.  In her statement, she indicated 
that the appellant had informed her of his experiences in 
Vietnam, and his belief that these incidents caused him 
severe traumatic stress and turmoil.  She noted that the 
appellant relayed facts to her concerning his having 
witnessed the bodies of North Vietnamese soldiers being 
burned.  The appellant also told her of his severe emotional 
distress resulting from his guard duty.  The appellant 
reported other stressful events, to include the proximity of 
the artillery unit to his quarters.  It was further noted 
that the appellant had informed her of his symptoms of 
depression, anxiety, irritability, nightmares, hostility 
toward others, difficulty concentrating, and memory loss.  It 
was her impression that the appellant was a reclusive 
individual, who avoided crowds and maintained no close 
friendships.  

Finally, a chronology of the appellant's employment from 1956 
to 1989 was received.

In October 1996, the Hearing Officer (HO) confirmed its 
previous denial of service connection for PTSD.  This 
decision was based upon the HO's finding that the evidence of 
record did not establish the existence of verified stressor.  
It was further noted that the diagnostic finding of PTSD was 
not based upon verified stressor.  

In correspondence, dated in July 1997, the appellant 
indicated that he served in Vietnam from June 1971 to June 
1972, during the Tet Offensive.  He noted that the United 
States was withdrawing troops, which resulted in increased 
attacks by Vietcong soldiers.  The appellant reported that 
such an attack occurred while he was stationed in Long Thung.  
He indicated that he performed perimeter guard duty every 
other day during the "last months" he was stationed there.  
The appellant noted that he had submitted photographs earlier 
which, he contended, substantiated his contentions, and 
which, also demonstrated that the appellant was more than an 
aircraft mechanic.  The appellant also described his 
participation in the "CEASE FIRE" campaign from March 1972 
to January 1973.  He indicated that the Vietcong had 
increased their attacks during this period.  The appellant 
noted that he was present during the stand down, and that an 
artillery unit was pulled in next to his unit.  He reported 
that he experienced stress and difficulty sleeping due to the 
constant noise of artillery fire.

In December 1997, the Board remanded this matter to the RO 
for further development.  Specifically, it was noted that an 
attempt should be made to verify the reported in service 
events with the appropriate service department.  The RO was 
also requested to make a specific determination with respect 
to whether the appellant engaged in combat, and if not, 
whether the evidence supported his claimed in-service 
stressors.  The appellant was to be afforded further VA 
examination, if the record established the existence of the 
claimed in-service stressors. 

In a January 1998 statement, the appellant indicated that his 
claim for service connection for PTSD was based upon 
stressful events he experienced during his one year period of 
service in Vietnam, from June 1971 to March 1972.  He 
indicated that he was assigned to the 73rd Surveillance 
aircraft company.  His unit was reportedly stationed at Long 
Thanh.  Specifically, the appellant noted that his stressors 
were incurred during the period in which the United States 
armed forces were withdrawing from South Vietnam during the 
period between December 1, 1971 and March 29, 1972.  It was 
the appellant's contention that he was not just an airframe 
mechanic, but also served on guard duty.  He noted that he 
served on guard duty at the perimeter bunkers and towers, 
particularly at night.  He related that he had to withstand 
heavy monsoons, and was faced with the constant threat of 
being killed.  The appellant reported that during the "Tet 
North Vietnamese Lunar Offense," his unit came under attack, 
and that North Vietnamese soldiers were killed and burned.  
He reported that his unit suffered casualties.  With respect 
to other stressful events, the appellant indicated that his 
living quarters were located proximate to the aircraft 
storage and landing strip.  He indicated that the constant 
noise to which he was exposed caused him difficulty sleeping.  
He noted that approximately six months prior to his return 
stateside, an artillery unit returned from the field, and was 
positioned close to his unit.  During this period, enemy 
forces constantly fired artillery shells upon this unit, 
further causing him difficulties with sleeping.  The 
appellant also noted that following the "Tet attack" he was 
under great stress due to his guard duty and regular duty 
requirements.  He reported that he was only receiving about 
four hours of sleep.  He reported symptoms of flashbacks, 
panic attacks, and depression.  He contends that these 
symptoms are responsible for his post service employment 
difficulties and marital problems, particularly the episodes 
of physical abuse and mental cruelty during the marriage.  

In February 1998, the RO submitted a stressor letter to the 
United States Army and Joint Services Environmental Support 
Group (ESG), now known as the U.S. Armed Services Center for 
Research of Unit Records (CRUR).  A copy of the appellant's 
stressor letter which outlined the many claimed in-service 
stressor incidents was attached.

The response from CRUR, received in September 1998, provided 
the debriefing report for the 12th Combat Aviation Group (12th 
CAG), noted to be the higher headquarters of the 73rd 
Surveillance Aircraft Company (73rd SAC), the appellant's 
unit of assignment.  The report discussed the 12th CAG 
extensive combat operations in the Military Region 3 and 
Cambodia.  The report documented that the 12th CAG supported 
the Army of the Republic of Vietnam operations against the 
North Vietnamese Army in Cambodia, without U.S. ground 
support.  The report also reflects that the 73rd SAC 
conducted aerial surveillance missions and provided extensive 
support throughout Vietnam along the boundaries of the 
Republic of Vietnam.  

With respect to the appellant, specifically, it was noted 
that the CRUR was unable to document that the appellant was a 
perimeter guard during his service in Vietnam.  In this 
context, it was noted that service personnel records document 
only that the appellant was an airframe repairman during his 
tour of duty in Vietnam.  It was noted, however, that most 
Vietnam veterans were assigned guard duty in Vietnam.  
Finally, the CRUR indicated that the remaining anecdotal 
incidents discussed by the appellant were not researchable 
without more detailed information. 

The RO, in a November 1998 rating action, continued its 
denial of the appellant's claim for service connection for 
PTSD.  The RO noted that evidence did not establish the 
existence of a verifiable stressor, and that the diagnostic 
finding of PTSD was based upon uncorroborated events reported 
by the appellant.

In December 1998 correspondence from the service 
representative on behalf of the appellant, it was noted that 
the appellant was submitting a revised stressor statement, 
along with additional service administrative records in an 
effort to clarify the stressors claimed as well as his MOS.  
In the attached statement, the appellant identified his in-
service stressors as follows:

(1)  The aircraft maintenance field support 
base came under attack one night around 
midnight, during the Tet Offensive.  He 
reported that there were casualties 
associated with this incident.  He reported 
that he along with other service members 
fired upon the Vietcong from the perimeter 
line.  The appellant noted that the bodies of 
dead Vietcong soldiers were burned on the 
dirt road outside of the base;

(2)  The appellant reported that following 
the "Tet attack," he was performing frequent 
guard duty, approximately every other day or 
night.  He would thereafter report back to 
his duty assignment at the aircraft hanger by 
noon time the next day.  He reported that he 
would repair the bullet holes, and structural 
damage to aircraft caused by the enemy ground 
fire.  He noted that he felt as if he were in 
a "combative state of mind" each time he 
performed guard duty;  

(3)  Immediately following the Tet attack, an 
artillery unit was reassigned from the field 
to a position approximately 50 yards next to 
the appellant's company;

(4)  His living quarters was located 
approximately 50 yards from the aircraft, and 
other aircraft storage, testing, and stage 
area.  He reported constant noise caused by 
the jet engines and propellers.  He also 
reported constant artillery fire, which 
caused him difficulty sleeping.  The recoil 
of the guns reportedly could be felt along 
the ground; and  

(5)  The appellant was fearful of the 
decrease in troop strength as the United 
States armed forces were standing down.  It 
was his belief that such a decrease in 
numbers would cause difficulty in defending 
the base in the event of another attack.  He 
reported an increase in the frequency of his 
guard duty during the withdrawal, and an 
increase in his aircraft repair work.  

The appellant reported an additional stressor related 
generally to incidents, which occurred following his return 
stateside.  He noted that he was reassigned as a guard to the 
personnel control facility at Ft. Sill, Oklahoma where he 
processed service members charged with absences without leave 
(AWOLs), worked in the stockade, and escorted arrested 
service personnel.  He noted that his reassignment in this 
capacity supported his previous contention that he served as 
more than an aircraft mechanic during his service in Vietnam.  
It was his belief that because his service personnel records 
documented this reassignment, he should be accorded the 
benefit of the doubt that he probably served as a guard while 
stationed in Vietnam. 

In June 1999, the RO denied the claim for service connection 
for PTSD, based upon its finding that the evidence did not 
establish a relationship between the appellant's diagnosed 
PTSD condition and his period of service.  With respect to 
the claimed in-service stressors, to include the revised 
stressor statement, it was noted that the evidence of record 
did not support the reported stressful events.  In this 
context, it was noted that the appellant reported that he was 
stationed in Vietnam at the time of the Tet Counteroffensive; 
however, it was noted that this event preceded the 
appellant's arrival in Vietnam.  Additionally, it was noted 
that the appellant was not stationed in Vietnam at any time 
during a campaign with the designation "Tet."  Further, it 
was noted that the appellant's other reported stressors were 
unverifiable by the service department.  Moreover, it was 
noted that the reported incidents and circumstances (guard 
duty, noise exposure to artillery fire, and fears concerning 
reductions in manpower due to troop withdrawal), in 
themselves were not considered stressors for VA purposes, 
absent more particular evidence of a stressful event.  The RO 
noted with respect to the claimed post-Vietnam stressors, 
that such evidence was not relevant to his claimed stressors 
in Vietnam.  Further, the subsequently claimed stressful 
event following service in Vietnam was not corroborated by 
the evidence of record.  

In correspondence, dated in July 1999, the appellant 
indicated his belief that the evidence of record contained 
supporting evidence which, when accorded reasonable doubt, 
established that he was stationed in Vietnam, and that his 
base was attacked by Vietcong soldiers.  In this regard, the 
appellant indicated that he never alleged that the reported 
("Tet Offensive") attack occurred while he was on guard 
duty.  Instead, this event occurred one evening, after 
midnight, while the appellant was asleep.  He was reportedly 
awakened by siren, and "trucked to the perimeter bunker 
line.  He along with other service members returned fire.  He 
reported that the next day, the bodies of the dead Vietcong 
soldiers were piled and burned.  The appellant generally 
recounted that this incident, along with the reported 
incidents of constant artillery shelling, loud aircraft 
engines, guard duty with continued regular duty, are the 
stressful events to which his PTSD condition may be 
attributed.  

The appellant also noted that the RO had misunderstood his 
prior references to the "Tet Offensive."  He acknowledged 
that the Tet Counteroffensive occurred in 1968; however, he 
noted that this date was "celebrated by the Vietnamese as a 
custom."  At that time, the service members were restricted 
to base.  He reported that his base camp came under attack 
during this period.  He referenced this incident as the "Tet 
Offensive," because it "was the only time that [the base] 
came under attack."  Finally, he noted that following his 
return stateside, he was experiencing symptoms of depression, 
and was withdrawn as a result of his Vietnam experiences.  It 
was his belief that he was reassigned to another company 
unrelated to aircraft mechanics for this reason.  The 
appellant maintained that the affect of war experiences is 
subjective, and manifest in varied manners particular to each 
individual.  In further support of his claim, the appellant 
submitted text material concerning operations that occurred 
in Military Region 3.

In subsequent correspondence, dated in August 1999, the 
appellant reiterated his contentions concerning his reported 
in-service stressful events.  The appellant forwarded 
additional text material concerning the Vietnam War.  He 
indicated that despite their respective designated MOSs, he 
and other service members were placed into "combat" status, 
due to the circumstances which confronted them while 
stationed in Vietnam.  In this respect, he indicated that 
while not part of a major battle, his base came under attack 
by enemy forces, requiring all service members to defend 
against such an action. 


Analysis

Initially, the Boards finds that the appellant's claim is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
That is, the appellant has submitted sufficient evidence to 
justify a belief by a fair and impartial individual that the 
claim is plausible.  Further, after examining the record, the 
Board is satisfied that all relevant facts have been properly 
developed in regard to his claim.  The claim was remanded in 
December 1997 for development of additional evidence.  The 
record is now complete, and there is no further assistance to 
the appellant required to comply with the duty to assist as 
mandated by 38 U.S.C.A. § 5107(a).

However, the establishment of a plausible claim does not 
dispose of the issue presented in this case.  The Board must 
now review the claim on the merits, and account the evidence 
which it finds to be persuasive or not, and provide reasoned 
analysis for rejecting evidence submitted in support of the 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To 
deny a claim on the merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996) 
(citing Gilbert v. Derwinski, 1 Vet. App. at 54).

Applicable Law and Regulations

In order to establish service connection for a disability, 
there must be objective evidence that establishes that such 
disability either was incurred during service or was 
aggravated by service.  38 U.S.C.A. § 1110.  If a disability 
is not shown to be chronic during service, service connection 
may nevertheless be granted when there is continuity of 
symptomatology.  38 C.F.R. § 3.303(b).  Application 
regulations provide that service connection may be granted 
for a disease diagnosed after service discharge when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service.  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).

The Board notes that the requirements for service connection 
for PTSD under 38 C.F.R. § 3.304(f) were changed effective 
March 7, 1997.  Where a law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to an appellant applies unless 
Congress provided otherwise or permitted the Secretary to do 
otherwise and the Secretary does so.  Marcoux v. Brown, 9 
Vet. App. 289 (1996); Karnas v. Derwinski, 1 Vet. App. 308 
(1991); see also VAOPGCPREC 11-97 (1997).  

In the instant case, the Board notes that the appellant filed 
his initial claim for service connection for PTSD in March 
1995.  Thus, given the fact that this case is currently 
pending before the Board, and in light of the fact that the 
regulations regarding service connection for PTSD changed 
effective March 7, 1997, it is the Board's determination that 
the appellant's claim of entitlement to service connection 
for PTSD must be evaluated under both the old and the new 
regulations in order to determine which version is most 
favorable to him.  See Karnas, supra.  

Prior to March 7, 1997, the requirements for service 
connection for PTSD under 38 C.F.R. § 3.304(f) included the 
following: (1) medical evidence establishing a clear 
diagnosis of the disorder; (2) credible supporting evidence 
that the claimed in-service stressor actually occurred; and 
(3) a link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. 
§ 3.304(f); See also Cohen v. Brown, 10 Vet. App. 128, 138 
(1997) (citing Moreau v. Brown, 9 Vet. App. 389, 394-95 
(1996)).  If the claimed stressor is related to combat, 
service department evidence that the veteran engaged in 
combat, or that the veteran received an award of the Purple 
Heart, Combat Infantryman Badge, or other similar combat 
citation, will be accepted as conclusive evidence of the 
claimed in-service stressor, absent evidence to the contrary.  
See Cohen, supra, (quoting 38 C.F.R. § 3.304 (f)); see also 
VA ADJUDICATION PROCEDURE MANUAL 
M-21-1, Part VI, 7.46 (Oct. 11, 1995) (hereinafter VA MANUAL 
21-1).

Evidence to support a PTSD claim must be evaluated in light 
of the places, types and circumstances of service as 
evidenced by service records, the official history of each 
organization in which the veteran served, the military 
records, and all pertinent medical and lay evidence.  The 
requirements vary depending upon whether or not the veteran 
engaged in combat with the enemy.  38 U.S.C.A. § 1154(b); 38 
C.F.R. §§ 3.303, 3.304(f); West v. Brown, 7 Vet. App. 70, 75 
(1994); Hayes v. Brown, 5 Vet. App. 60, 66 (1993).

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  It is not 
sufficient to simply rely on service in a combat zone.  
Zarycki v. Brown, 6 Vet. App. 91, 99 (1993).  Nor is the 
veteran's lay testimony alone sufficient to establish the 
occurrence of the alleged stressor.  In such cases, the 
record must contain service records or other corroborative 
evidence which substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressor.  See West, 7 Vet. App. at 76; Zarycki, 6 Vet. App. 
at 98.  In Doran v. Brown, 6 Vet. App. 283, 290-91 (1994), 
the United States Court of Appeals for Veterans Claims 
(Court)(formerly the United States Court of Veterans 
Appeals), held that "the absence of corroboration in the 
service records, when there is nothing in the available 
records that is inconsistent with other evidence, does not 
relieve the BVA of its obligations to assess the credibility 
and probative value of the other evidence."  West, Zarycki, 
and Doran cited a provision of the VA MANUAL 21-1 which has 
now been revised as to "Evidence of Stressors in Service" 
to read, in part,... "[C]orroborating evidence of a stressor 
is not restricted to service records, but may be obtained 
from other sources."  Since the October 1995 revision of the 
VA MANUAL 21-1, the Court has held that the requirements in 
38 C.F.R. § 3.304(f) for "credible supporting evidence" 
means that the "appellant's testimony, by itself, cannot, as 
a matter of law, establish the occurrence of a noncombat 
stressor."  See Moreau, 9 Vet. App. at 395; Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).

The Board would note that the VA has adopted the fourth 
edition of the American Psychiatric Association's DIAGNOSTIC 
AND STATISTICAL MANUAL FOR MENTAL DISORDERS (DSM-IV) in 
amending 38 C.F.R. §§ 4.125 and 4.126.  See 61 Fed.Reg. 
52695-52702 (1996).  The standard as to whether a stressor is 
sufficient to trigger PTSD is a subjective standard, 
requiring exposure to a traumatic event and a response 
involving intense fear, helplessness, or horror.  See Cohen, 
10 Vet. App. at 153 (Nebeker, C.J., concurring).

Effective March 7, 1997, the requirements for service 
connection for PTSD under 38 C.F.R. § 3.304(f) include the 
following: (1) medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a), (2) a link, established 
by medical evidence, between current symptoms and an in-
service stressor, and (3) credible supporting evidence that 
the claimed in-service stressor occurred.  See 64 Fed. Reg. 
32,807 (1999) (to be codified at 38 C.F.R. § 3.304(f) 
(effective March 7, 1997)).  The Board notes that under 
38 C.F.R. § 4.125(a), a diagnosis of a mental disorder, 
including PTSD, must conform to the criteria of Diagnostic 
and Statistical Manual for Mental Disorders (DSM-IV).  38 
C.F.R. § 4.125 (1998).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (1998).  

By way of analogy, the Board observes that in regard to the 
relationship between the old regulations and the VA MANUAL 
21-1, the Court in Cohen, 10 Vet. App. at 139, stated that 
where the manual imposed requirements not in the regulations 
that were unfavorable to the claimant, those additional 
requirements could not be applied against the veteran.  
However, where the manual and regulations overlapped, the 
manual was irrelevant.  Thus, in light of the above 
principles, the Court essentially held that manual provisions 
would only be discussed if they could be read as more 
favorable to the veteran.

In applying the above principles to the instant case, the 
Board notes that when comparing the old PTSD regulations with 
the new, it appears that both sets of regulations essentially 
require credible supporting evidence that the veteran's 
claimed in-service stressor actually occurred, and that there 
is a link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  However, 
the Board observes that the two sets of regulations differ in 
regards to the requirements for establishing a diagnosis of 
PTSD.  The new criteria appears to impose an additional 
requirement that was not required under the old regulations, 
namely that the medical diagnosis of PTSD has to be in 
accordance with DSM-IV.  Therefore, since only a clear 
diagnosis of PTSD is required under the old regulations, and 
there is no additional burden of establishing a diagnosis of 
PTSD which is in accordance with DSM-IV, it is the Board's 
determination that the old regulations are more favorable to 
the appellant and his claim.  See Cohen, 10 Vet. App. at 139 
(holding that a clear diagnosis of PTSD is an unequivocal 
diagnosis of PTSD, without any reference to the DSM).  
Accordingly, the old regulations will be applied to the 
appellant's claim for service connection for PTSD.  

In this case, the record before the Board demonstrates that 
the appellant has clearly been diagnosed as having post-
traumatic stress disorder by VA examiner in September 1995, 
during VA clinical evaluation in April 1995, and by VA social 
worker in March 1995.  In that regard, the appellant has 
reported multiple in-service stressors.  The appellant has 
reported that his base came under enemy attack, resulting in 
all service personnel stationed on base to join in a 
perimeter gun fire.  The dead bodies of Vietcong soldiers 
were reportedly burned outside of the base the following day.  
He has also stated that he was placed on guard duty, and that 
frequency of this duty assignment increased around the time 
of the base attack.  He has further indicated that an 
artillery unit was position in proximity to his quarters, 
resulting in a constant bombardment of artillery shell 
blasts.  The appellant reported that because of troop 
withdrawal, the base manpower was reduced, thereby placing 
increased responsibilities on remaining personnel.  He stated 
that his guard duty assignments increased, in addition to 
responsibilities associated with his duty assignment as an 
airframe repairman.  According to the appellant, at present, 
he suffers from nightmares, difficulty sleeping, angry 
outbursts, hostility, flashbacks, anxiety, hypervigilance, 
avoidance, and paranoia.  The above examiners have accepted 
the appellant's accounts of his in-service stressors as 
supporting a diagnostic finding of PTSD.  

However, "[j]ust because a physician or other health 
professional accepted the appellant's description of 
[her]...experiences as credible and diagnosed the appellant as 
suffering from PTSD does not mean the [Board is] required to 
grant service connection for PTSD."  Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  The Board is not required to 
accept the appellant's uncorroborated account of his 
experiences.  Swann v. Brown, 5 Vet. App. 229, 233 (1993); 
Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).


Review of Record

The Court has held that the veteran's testimony as to in 
service stressors is sufficient to find a claim for service 
connection for PTSD to be well-grounded.  However, with 
respect to a review of the merits of the claim, the Court has 
stated that if the claimed stressor is not combat related, a 
veteran's lay testimony is insufficient to establish the 
occurrence of the claimed stressful event, and that proof of 
the occurrence of the event must be established by 
corroborating credible evidence.  Alternatively, if the 
veteran is found to have engaged in combat with the enemy, 
then his lay statements must be accepted, without need for 
corroboration of the reported stressful events, unless his 
descriptions are inconsistent with the circumstances, 
conditions, or hardships of service, or unless the Board 
finds by clear and convincing evidence that a particular 
asserted stressful event did not occur.  38 U.S.C.A. §§ 1110, 
1154(b); 38 C.F.R. §§ 3.303(a), 3.304(b)(2)(d), (f); Cohen v. 
Brown, 10 Vet. App. 128, 146-47 (1997).  In this regard, the 
Court has held that the Board must analyze the credibility 
and probative value of the evidence, account for the evidence 
that it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the veteran.  Gaines v. West, 11 Vet. App. 353 
(1998).

In a precedent opinion, the General Counsel of VA concluded 
that the ordinary meaning of the phrase "engaged in 
combat," as used in 38 U.S.C.A. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  It was further noted that the issue of 
whether any particular set of circumstances constitutes 
engagement in combat with the enemy for purposes of section 
1154(b) must be resolved on a case-by-case basis.  See 
VAOPGCPREC 12-99 (Oct. 18, 1999).  With respect to the type 
of evidence necessary to establish status as a combat 
veteran, the facts as presented in each case must be assessed 
for credibility, probative value, and relative weight of the 
evidence.

In this context, the Board must consider the appellant's 
reported in service stressors.  The appellant has alleged 
that he participated in a midnight firefight with enemy 
forces at the perimeter of his base camp.  At the conclusion 
of this encounter, he witnessed the bodies of dead soldiers 
being burned.  Relative to this incident, the record reflects 
that the appellant has variously reported this event as 
having occurred during the "Tet Offensive" and, 
alternatively, during the "Tet North Vietnamese Lunar 
Offense."  The Tet Counteroffensive occurred from January 
30, 1968 to April 1, 1968.  The Tet 69 Counteroffensive 
occurred from February 23, 1969 to June 8, 1969.  There were 
no other military campaigns with the "Tet" designation.  
The service records show that the appellant arrived in the 
Republic of Vietnam on June 21, 1971, clearly after these 
military operations.  Notably, when the RO noted that the 
appellant's period of service post dated either Tet 
operation, the appellant revised his statement to acknowledge 
that he had not been involved in the actual Tet 
Counteroffensive.  Instead, he reported that the claimed 
incident occurred proximate to the anniversary of the Tet 
Counteroffensive. A search of military records, however, 
revealed no record of the claimed midnight encounter or 
resultant burning of bodies.  In addition, the appellant has 
provided no other evidence concerning this incident, such as 
a buddy statement from a fellow service member.  The 
appellant has indicated that he did not take pictures during 
this event, because he believed the event would be documented 
in military records.  

The appellant has claimed that his base camp was frequently 
subjected to enemy fire, in the nature of small arms, mortar, 
and sniper attacks, and booby traps.  Service records contain 
no documentation of concentrated fire attacks upon the 
appellant's base camp consistent with that described by the 
appellant.  Similarly, with regard to the claimed bombardment 
of artillery fire, and almost continual air traffic following 
the positioning of a returning artillery unit beside the 
appellant's base camp, the service records are silent for any 
documentation of activity consistent with that described by 
the appellant.  In support of his contentions, the appellant 
submitted photographs of the base camp, identifying the 
storage facilities and air strip next to where the artillery 
unit, although not depicted in the photograph, was reportedly 
positioned.   Records provided by the CRUR which document the 
activities of the appellant's unit are conspicuously silent 
for any evidence of mortar attacks, increased air traffic, or 
other concentrated activity remotely consistent with that 
reported by the appellant in this regard.  

With regard to the claimed episodes of guard duty, the 
appellant provided photographs which depict him standing at a 
guard post.  The Board notes that there is no evidence of 
record which refutes the appellant's contention that he was 
posted on guard duty while stationed in Vietnam.   While 
records provided by the CRUR do not confirm such a duty 
assignment, the Board finds that such a duty assignment is 
not unreasonable.  In particular, guard duty assignments for 
service members stationed in Vietnam is consistent with the 
circumstances of such service.  Nevertheless, the Board finds 
that evidence of guard duty in itself is not supportive 
evidence which tends to establish status as a combat veteran.  
Moreover, the appellant has described episodes of guard duty 
during the "Tet Offensive."  As noted, the appellant was 
not stationed in Vietnam proximate to any military campaign 
with the "Tet" designation.  

Finally, the appellant has claimed as a stressor the 
withdrawal of troops from the base camp between December 1971 
and March 1972, reportedly in conjunction with the CEASE FIRE 
campaign.  Records provided by the CRUR generally describe 
the unit history of the appellant's unit of assignment.  
Included in this material is information documenting troop 
movement, without any reference to specific difficulties that 
occurred as a result of such activity.  The appellant did not 
identify, in this instance, any particular incident 
associated with troop withdrawal.

Following a careful and considered review of the appellant's 
claimed in service stressors, the Board finds that no 
credible evidence has been presented which establishes that 
the appellant engaged in combat with the enemy.  His claimed 
stressors are not subject to independent verification, and 
are refuted by contemporaneous evidence.  Thus, an evaluation 
of the credibility, probative value, and relative weight of 
evidence presented with respect to each of the claimed 
stressors, shows that the appellant's account of stressful 
events of service do not support a finding that he engaged in 
combat with the enemy, such that his lay statements alone may 
be accepted.   

Furthermore, there is no documentation of record confirming 
that the appellant engaged in combat with the enemy or in 
combat situations.  As shown by the appellant's DD 214, 
Certificate of Release or Discharge from Active Duty, the 
appellant served in the Army from September 1970 to September 
1973.  The appellant's Military Occupational Specialty (MOS) 
was as an airframe repairman.  Moreover, the appellant's 
personnel records reflect service in Vietnam as an airframe 
repairman stationed with the 165th Aviation Group, 73rd 
Surveillance Aircraft Company.  By March 1972, the appellant 
was on casual status, and noted to be en route to the 
continental United States.  In May 1972, the appellant was 
stationed at Ft. Sill, Oklahoma, attached to personnel 
control facility where his MOS was as a guard. 

Where VA determined that the appellant did not engage in 
combat, the appellant's lay testimony, by itself, will not be 
sufficient to establish the alleged stressors.  Instead, the 
record must contain service records or other independent 
credible evidence to corroborate the appellant's testimony as 
to the alleged stressor.  Dizolgio v. Brown, 9 Vet. App. 163, 
166 (1996).  Those service records which are available must 
support and not contradict the appellant's lay testimony 
concerning the non-combat stressors.  Doran v. Brown, 6 Vet. 
App. 283, 289 (1994).  See also Cohen v. Brown, 10 Vet. App. 
128, 142 (1997).  Such corroborating evidence cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau 
v. Brown, 9 Vet. App. 389, 396 (1996).

Next, the Board must consider whether there is credible 
supporting evidence that the claimed in-service stressor 
actually occurred.  It is the responsibility of the Board to 
assess the credibility and weight to be given to the 
evidence.  Hayes v. Brown, 5 Vet. App. 60, 69 (1993).  In 
this regard, the Board notes that in December 1997, the RO 
requested that the U.S. Armed Services Center for Research of 
Unit Records (CRUR) conduct a search in order to verify the 
appellant's claimed in-service stressors.  In September 1998, 
the CRUR responded that without more detailed information, 
the general stressors discussed by the appellant were not 
verifiable.  In this regard, the Board notes that the 
appellant claimed to have undergone an enemy attack on the 
base where he was stationed.  However, the CRUR was unable to 
verify that any such attack occurred, or the aftermath of 
burning bodies along the roadside.  There was also no 
verification of an artillery unit positioned next to the 
appellant's base.  It was further noted that most service 
members stationed in Vietnam performed guard duty, and that 
there would be no records documenting the same.  The 
remainder of the reported stressful events, to include sniper 
attacks, booby trapping, mortar and small arms fire, and 
exposure to constant artillery shelling were not verifiable.  
However, the CRUR recommended that a further search might be 
conducted should the appellant provide more details relative 
to the claimed in-stressors, inclusive of dates of events, 
unit assignments, and names of military personnel involved, 
to assist in a more meaningful search by the service 
department.  Based upon a review of the CRUR report, service 
medical records, administrative records, and other evidence 
of record, the Board finds that there is no credible 
supporting evidence that these claimed in-service stressors 
actually occurred.   

The Board is constrained to next comment regarding the 
appellant's recent inclusion of additional stressors related 
to post-Vietnam incidents.  In this regard, the appellant now 
reports that his service as a guard, attached to the 
personnel control facility following his return from Vietnam, 
caused him great distress and thereby contributed to his PTSD 
condition.  Generally, he related that he experienced mixed 
feelings concerning the service members who were detained at 
this facility, charged with various offenses.  He noted some 
difficulty reconciling his beliefs concerning the Vietnam 
War, and his ambivalent feelings toward these detained 
service members.  He also noted that the circumstances of 
these reported events, albeit tangential, supported his 
assertion regarding duty assignments as a guard while 
stationed in Vietnam.   

With respect to these contentions, the Board must first note 
that the appellant had not previously mentioned any post-
Vietnam stressful events at any time prior to, or in 
conjunction with his 1995 psychiatric evaluations.  Rather, 
the first mention of any incidents related to post-Vietnam 
incidents did not occur until well after the appellant filed 
his claim for benefits, and VA examinations in 1995.  It was 
only after the Board's December 1997 remand, the purpose of 
which was to obtain verification of the reported in-service 
stressors, that the appellant raised these additional 
stressors.  These events, while claimed to have caused the 
appellant great distress, were not previously mentioned in 
conjunction with any previous medical examination in which 
the appellant reported a variety of events as the basis for 
his current PTSD symptomatology.  Notwithstanding, while the 
Board finds that service personnel records adequately 
verifies that the appellant was stationed at Ft. Sill, and 
while there had a duty assignment as a guard following his 
service in Vietnam, the Board finds that the vaguely claimed 
stressor incidents to be highly suspect and lacking in 
credibility.  

After comprehensive review of the record in this case, the 
Board concludes that the determinative question in this case 
is not simply the verification of one or more of these 
events, but one of basic credibility. O'Hare v. Derwinski, 1 
Vet. App. 365 (1991); Ferguson v. Derwinski, 1 Vet. App. 428 
(1991).  Specifically, the Board finds that what ultimately 
is at the heart of this matter is whether the appellant's 
accounts of events in Vietnam and thereafter, and of 
subjective symptoms allegedly stemming from these events are 
credible in the sense that they were presented for purposes 
other than simply an attempt to secure compensation benefits.  
In this regard, the Board finds that critical to this 
question is the lack of support or silence of service 
department records as to claimed events in service.  Even 
more decisive is the revision of the appellant's earlier 
reported accounts of stressful events, to include additional 
events which up to this time were never mentioned.  

Once the appellant destroys his credibility, the Board must 
conclude that no probative weight can be assigned to the 
multiple diagnoses of PTSD of record.  This is because, as 
the Court has noted, such diagnoses can be no better than the 
facts alleged by the appellant.  Swann v. Brown, 5 Vet. App. 
229 (1993).  Indeed, as the Court expressly commented:

Just because a physician or other health 
professional accepted [an] appellant's 
description of his Vietnam experiences as 
credible and diagnosed appellant as suffering 
from PTSD does not mean the BVA [is] required 
to grant service connection for PTSD.  'The 
BVA has the duty to assess the credibility 
and weight to be given the evidence.'  

Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992) (quoting 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), 
reconsideration denied per curiam, 1 Vet. App. 406 (1991)).  
The Board finds that the above referenced medical evidence 
indicating a diagnosis of PTSD was based predominately on the 
history provided by the appellant, not upon verified stressor 
incidents, and that history has been found to be unreliable.  
When a medical opinion relies at least partially on the 
veteran's recitation of his own history, as here, the Board 
is not bound to accept the medical conclusions predicated 
upon such history since the medical assessment has no greater 
probative value than the facts alleged by the appellant.  
Swann v. Brown, 5 Vet. at 233.  

The record also shows that only at a very late point in time, 
and a time proximate to the time the appellant filed a claim 
for benefits and thereafter, did he begin to claim that he 
has experienced psychiatric symptoms related to his service 
experiences since shortly after service.  The record reflects 
that the appellant was initially seen for psychiatric 
evaluation in 1983 and 1984, when he presented with 
complaints of depression over his divorce and job concerns.  
These contemporaneous reports are conspicuous for the lack of 
recorded complaints or statements of medical history of 
symptoms related to service experiences.  The clinical 
assessment noted a differential diagnosis of probable 
personality disorder versus dysthymic disorder.  

The appellant has contended that his PTSD symptomatology had 
its onset in 1973, and is related to his military 
experiences.  Furthermore, he has insistently maintained that 
the medical evidence clearly establishes that service 
connection is warranted for PTSD.  The Board has carefully 
considered the contentions of the appellant.  However, the 
record does not indicate that the appellant has any 
professional medical expertise.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998) ("lay testimony ... is not competent to 
establish, and therefore not probative of a medical nexus"); 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge"), aff'd sub nom.  Routen v. West, __ F.3d 
__, No. 97-7064 (Fed. Cir. Apr. 30, 1998).  See also Espiruti 
v. Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993).  

As indicated, the Board observes that the appellant's own 
statements cannot, as a matter of law, establish the 
occurrence of non-combat stressors.  Dizoglio v. Brown, 9 
Vet. App. 163 (1996).  Therefore, as detailed above, the 
record of evidence does not verify that the appellant engaged 
in combat, and there is no credible evidence that his claimed 
non-combat stressor actually occurred as required by 
38 C.F.R. § 3.304(f).  Accordingly, the preponderance of the 
evidence is against entitlement to service connection for 
PTSD.

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49, 54-55 (1990).

ORDER

Service connection for post-traumatic stress disorder is 
denied.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals



 

